DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,880,013 (Campos). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-20 of the instant application are encompassed by claims 1-14 of US Patent No. 10,880,013 (Campos).
Instant Application No. 17/867,072 (Claims 1 and 11)
US Patent No. 10,880,013 (Claim 1)
         A transmitter for network communications, comprising:
         a light source configured to generate a broad wavelength spectrum with a first wavelength range;

      A transmitter for network communications, comprising:
        a light source configured to generate a broad wavelength spectrum with a first wavelength range (i.e., see Claim 1 of US Patent No. 10,880,013);

          an optical filter configured to collect the broad wavelength spectrum and further configured to provide a seed source, the seed source comprising a second wavelength range narrower than the first wavelength range; and


         an optical filter configured to collect the broad wavelength spectrum and further configured to provide a seed source, the seed source comprising a second wavelength range narrower than the first wavelength range (i.e., see Claim 1 of US Patent No. 10,880,013); and


        an optical circulator configured to direct the seed source from the optical filter to a laser diode to stimulate the laser diode to emit an optical signal based at least in part on the second wavelength range.


        an optical circulator configured to direct the seed source from the optical filter to a laser diode to stimulate the laser diode to emit an optical signal based at least in part on the second wavelength range (i.e., see Claim 1 of US Patent No. 10,880,013).




	Regarding claims 2 and 12, as similarly described above, Campos discloses 
wherein the optical filter is further configured to provide a second seed source comprising a third wavelength range narrower than the first wavelength range and different than the second wavelength range (i.e., see Claim 1 of US Patent No. 10,880,013).
Regarding claims 3 and 13, as similarly described above, Campos discloses
wherein the seed source is operable to injection lock the laser diode (i.e., see Claim 2 of US Patent No. 10,880,013).
Regarding claim 4, as similarly described above, Campos discloses wherein the optical filter comprises a wavelength division multiplexing (WDM) grating configured to provide a plurality of seed sources comprising a plurality of wavelength ranges, wherein each of the plurality of wavelength ranges is narrower than the first wavelength range (i.e., see Claim 3 of US Patent No. 10,880,013).
Regarding claim 5, as similarly described above, Campos discloses
further comprising: a plurality of optical circulators, wherein each of the plurality of optical circulators is configured to direct one of the plurality of seed sources from the optical filter to an end device to stimulate a respective laser diode to emit an optical signal based at least in part on the corresponding wavelength range of each of the respective plurality of seed sources (i.e., see Claim 4 of US Patent No. 10,880,013).
Regarding claim 6, as similarly described above, Campos discloses further comprising: an optical splitter in communication with the optical circulator, wherein the optical splitter is configured to collect and distribute downstream data signals (i.e., see Claim 1 of US Patent No. 10,880,013).
Regarding claim 7, as similarly described above, Campos discloses further comprising: a wavelength switch in communication with the optical circulator, wherein the wavelength switch is configured to collect downstream data signals comprising a third wavelength range and direct a downstream data signal comprising a fourth wavelength range narrower than the third wavelength range (i.e.,  see Claim 5 of US Patent No. 10,880,013).
Regarding claims 8, 14 and 15, as similarly described above, Campos discloses further comprising: an optical splitter in communication with the optical circulator, wherein the optical splitter is configured to collect and combine upstream data signals to minimize optical interference (i.e., see Claims 1 and 11 of US Patent No. 10,880,013).
Regarding claim 9, as similarly described above, Campos discloses wherein the light source is one of a super- luminescent light emitting diode (S-LED), an optical amplifier, or a light emitting diode (LED) coupled with an optical amplifier (i.e., see Claim 6 of US Patent No. 10,880,013).
Regarding claim 10, as similarly described above, Campos discloses wherein the first wavelength range is one of approximately 800 nanometers to 900 nanometers, 1250 nanometers to 1350 nanometers, or 1500 nanometers to 1600 nanometers (i.e., see Claim 7 of US Patent No. 10,880,013).
Regarding claim 16, as similarly described above, Campos discloses a method, comprising: collecting a seed source spanning a wavelength range;
generating a signal comprising primarily the wavelength range by stimulating a laser diode using the seed source; modulating the signal comprising primarily the wavelength range; and outputting the modulated signal (i.e., see Claim 11 of US Patent No. 10,880,013).
Regarding claim 17, as similarly described above, Campos discloses wherein collecting the seed source further comprises: filtering a combined signal to separately direct a downstream signal and the seed source; and communicating the downstream signal to a photodetector and the seed source to the laser diode (i.e., see Claim 11 of US Patent No. 10,880,013).
Regarding claim 18, as similarly described above, Campos discloses wherein: generating the signal further comprises injection locking the laser diode using the seed source (i.e., see Claim 12 of US Patent No. 10,880,013).
Regarding claim 19, as similarly described above, Campos discloses wherein: modulating the signal further comprises externally modulating the signal (i.e., see Claim 13 of US Patent No. 10,880,013).
Regarding claim 20, as similarly described above, Campos discloses wherein: modulating the signal further comprises intensity modulating the signal at the laser diode (i.e., see Claim 14 of US Patent No. 10,880,013).

4.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,394,466 (Campos). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 1-15 of the instant application are encompassed by claims 1-12 of US Patent No. 11,394,466 (Campos).
Instant Application No. 17/867,072 (Claims 1 and 11)
US Patent No. 11,394,466 (Claim 1)
         A transmitter for network communications, comprising:
         a light source configured to generate a broad wavelength spectrum with a first wavelength range;

      A transmitter for network communications, comprising:
        a light source configured to generate a broad wavelength spectrum with a first wavelength range (i.e., see Claim 1 of US Patent No. 11,394,466);

          an optical filter configured to collect the broad wavelength spectrum and further configured to provide a seed source, the seed source comprising a second wavelength range narrower than the first wavelength range; and


         an optical filter configured to collect the broad wavelength spectrum and further configured to provide a seed source, the seed source comprising a second wavelength range narrower than the first wavelength range (i.e., see Claim 1 of US Patent No. 11,394,466); and


        an optical circulator configured to direct the seed source from the optical filter to a laser diode to stimulate the laser diode to emit an optical signal based at least in part on the second wavelength range.


        an optical circulator configured to direct the seed source from the optical filter to a laser diode to stimulate the laser diode to emit an optical signal based at least in part on the second wavelength range (i.e., see Claim 1 of US Patent No. 11,394,466).




	Regarding claims 2 and 12, as similarly described above, Campos discloses 
wherein the optical filter is further configured to provide a second seed source comprising a third wavelength range narrower than the first wavelength range and different than the second wavelength range (i.e., see Claim 2 of US Patent No. 11,394,466).
Regarding claims 3 and 13, as similarly described above, Campos discloses
wherein the seed source is operable to injection lock the laser diode (i.e., see Claim 3 of US Patent No. 11,394,466).
Regarding claim 4, as similarly described above, Campos discloses wherein the optical filter comprises a wavelength division multiplexing (WDM) grating configured to provide a plurality of seed sources comprising a plurality of wavelength ranges, wherein each of the plurality of wavelength ranges is narrower than the first wavelength range (i.e., see Claim 4 of US Patent No. 11,394,466).
Regarding claim 5, as similarly described above, Campos discloses
further comprising: a plurality of optical circulators, wherein each of the plurality of optical circulators is configured to direct one of the plurality of seed sources from the optical filter to an end device to stimulate a respective laser diode to emit an optical signal based at least in part on the corresponding wavelength range of each of the respective plurality of seed sources (i.e., see Claim 5 of US Patent No. 11,394,466).
Regarding claim 6, as similarly described above, Campos discloses further comprising: an optical splitter in communication with the optical circulator, wherein the optical splitter is configured to collect and distribute downstream data signals (i.e., see Claim 6 of US Patent No. 11,394,466).
Regarding claim 7, as similarly described above, Campos discloses further comprising: a wavelength switch in communication with the optical circulator, wherein the wavelength switch is configured to collect downstream data signals comprising a third wavelength range and direct a downstream data signal comprising a fourth wavelength range narrower than the third wavelength range (i.e.,  see Claim 1 of US Patent No. 11,394,466).
Regarding claims 8, 14 and 15, as similarly described above, Campos discloses further comprising: an optical splitter in communication with the optical circulator, wherein the optical splitter is configured to collect and combine upstream data signals to minimize optical interference (i.e., see Claim 7 of US Patent No. 11,394,466).
Regarding claim 9, as similarly described above, Campos discloses wherein the light source is one of a super- luminescent light emitting diode (S-LED), an optical amplifier, or a light emitting diode (LED) coupled with an optical amplifier (i.e., see Claim 8 of US Patent No. 11,394,466).
Regarding claim 10, as similarly described above, Campos discloses wherein the first wavelength range is one of approximately 800 nanometers to 900 nanometers, 1250 nanometers to 1350 nanometers, or 1500 nanometers to 1600 nanometers (i.e., see Claim 9 of US Patent No. 11,394,466).

5.	Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,601,513 (Campos). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in claims 16-20 of the instant application are encompassed by claims 1-18 of US Patent No. 10,601,513 (Campos).
Instant Application No. 17/867,072 (Claim 16)
US Patent No. 10,601,513 (Claims 1 and 9)
A method, comprising: 
collecting a seed source spanning a wavelength range;

        A method, comprising: 
        collecting a seed source spanning a wavelength range (i.e., see Claims 1 and 9 of US Patent No. 10,601,513);

          generating a signal comprising primarily the wavelength range by stimulating a laser diode using the seed source;
       generating a signal comprising primarily the wavelength range by stimulating a laser diode using the seed source  (i.e., see Claims 1 and 9 of US Patent No. 10,601,513); 


        modulating the signal comprising primarily the wavelength range; and outputting the modulated signal; and         outputting the modulated signal.
      modulating the signal comprising primarily the wavelength range; and outputting the modulated signal; and         outputting the modulated signal  (i.e., see Claims 1 and 9 of US Patent No. 10,601,513).




	Regarding claim 17, as similarly described above, Campos discloses wherein collecting the seed source further comprises: filtering a combined signal to separately direct a downstream signal and the seed source; and communicating the downstream signal to a photodetector and the seed source to the laser diode (i.e., see Claim 2 of US Patent No. 10,601,513).
Regarding claim 18, as similarly described above, Campos discloses wherein: generating the signal further comprises injection locking the laser diode using the seed source (i.e., see Claim 3 of US Patent No. 10,601,513).
Regarding claim 19, as similarly described above, Campos discloses wherein: modulating the signal further comprises externally modulating the signal (i.e., see Claim 1 of US Patent No. 10,601,513).
Regarding claim 20, as similarly described above, Campos discloses wherein: modulating the signal further comprises intensity modulating the signal at the laser diode (i.e., see Claim 11 of US Patent No. 10,601,513).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.        Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US Patent No. 7,596,317).
Regarding claim 11, referring to Figure 5, Lee et al teaches a method for network communications, comprising:
generating, by a light source (i.e., light source B-BLS 230, Fig. 5), a broad wavelength spectrum with a first wavelength range;
collecting, at an optical filter (i.e., arrayed waveguide grating AWG2 210, Fig. 5) the broad wavelength spectrum with the first wavelength range; and
providing, by the optical filter (i.e., arrayed waveguide grating AWG2 210, Fig. 5), a seed source from the broad wavelength spectrum, the seed source to be directed to a laser diode (i.e., F-P LD, Fig. 5) to stimulate the laser diode to emit an optical signal, wherein the seed source comprises a second wavelength range
narrower than the first wavelength range (i.e., Figure 5, col. 8, lines 30-46, col. 9, lines 60-67, and col. 10, lines 1-2).
Regarding claim 12, Lee et al teaches further comprising: providing, by the optical filter, a second seed source from the first wavelength range, wherein the second seed source comprises a third wavelength range narrower than the first wavelength range and different than the second wavelength range (i.e., light source B-BLS 230, and arrayed waveguide grating AWG2, Fig. 5).
Regarding claim 13, Lee et al further teaches wherein: stimulating the  laser diode to emit an optical signal further comprises injection locking the laser diode using the seed source (i.e., light source B-BLS 230, arrayed waveguide grating AWG2, laser diode F-P LD, Fig. 5).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al (US Patent No. 7,596,317) in view of Lee et al (Pub. No.: US 2006/0120664).
Regarding claim 1, referring to Figure 5, Lee et al teaches a transmitter for network communications, comprising:
a light source (i.e., light source B-BLS 230, Fig. 5) configured to generate a broad wavelength spectrum with a first wavelength range;
an optical filter (i.e., arrayed waveguide grating AWG2 210, Fig. 5) configured to collect the broad wavelength spectrum and further configured to provide a seed source, the seed source comprising a second wavelength range narrower than the first wavelength range , and to direct the seed source to a laser diode (i.e., F-P LD, Fig. 5) to stimulate the laser diode to emit an optical signal based at least in part on the second wavelength range (i.e., Figure 5, col. 8, lines 30-46, col. 9, lines 60-67, and col. 10, lines 1-2).
Lee et al differs from claim 1 in that he fails to specifically teach an optical circulator configured to direct the seed source from the optical filter to a laser diode to stimulate the laser diode to emit an optical signal based at least in part on the second wavelength range. However, Lee et al in Pub. No.: US 2006/0120664 teaches an optical circulator (i.e., optical circulator CIR, Fig. 7) configured to direct the seed source from the optical filter (i.e., filter WGR 102, Fig. 7) to a laser diode (i.e., F-P LD, Fig. 7) to stimulate the laser diode to emit an optical signal based at least in part on the second wavelength range (i.e., Figure 7, page 4, paragraphs [0076]-[0078], page 5, paragraphs [0079]-[0086], and page 6, paragraph [0100]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the optical circulator configured to direct the seed source from the optical filter to a laser diode to stimulate the laser diode to emit an optical signal based at least in part on the second wavelength range as taught by Lee et al (Pub. No.: US 2006/0120664) in the system of Lee et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the optical loss and improving the performance of the system.
Regarding claim 2, the combination of Lee et al and Lee et al teaches wherein the optical filter is further configured to provide a second seed source comprising a third wavelength range narrower than the first wavelength range and different than the second wavelength range (i.e., light source B-BLS 230, and arrayed waveguide grating AWG2 210, Fig. 5 of Lee et al in US Patent No. 7,596,317).
Regarding claim 3, the combination of Lee et al and Lee et al teaches wherein the seed source is operable to injection lock the laser diode (i.e., light source B-BLS 230, arrayed waveguide grating AWG2 210, laser diode F-P LD, Fig. 5 of Lee et al in US Patent No. 7,596,317).
Regarding claim 4, the combination of Lee et al and Lee et al teaches wherein the optical filter (i.e., arrayed waveguide grating AWG2 210, Fig. 5 of Lee et al in US Patent No. 7,596,317) comprises a wavelength division multiplexing (WDM) grating configured to provide a plurality of seed sources comprising a plurality of wavelength ranges, wherein each of the plurality of wavelength ranges is narrower than the first wavelength range.
Regarding claim 5, the combination of Lee et al and Lee et al teaches a plurality of optical circulators, wherein each of the plurality of optical circulators is configured to direct one of the plurality of seed sources from the optical filter to an end device to stimulate a respective laser diode to emit an optical signal based at least in part on the corresponding wavelength range of each of the respective plurality of seed sources (i.e., a plurality of optical circulators CIRs, Fig. 7 of Lee et al in Pub. No.: US 2006/0120664).
Regarding claim 9, the combination of Lee et al and Lee et al teaches wherein the light source is one of a super-luminescent light emitting diode (S- LED), an optical amplifier, or a light emitting diode (LED) coupled with an optical amplifier (i.e., page 1, paragraph [0008] of Lee et al in Pub. No.: US 2006/0120664).

10.        Claims 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Patent No. 7,596,317) in view of Lee et al (Pub. No.: US 2006/0120664) and further in view of Kwon et al (Pub. No.: US 2012/0087666).
Regarding claim 6, the combination of Lee et al and Lee et al differs from claim 6 in that it fails to specifically teach an optical splitter in communication with the optical circulator, wherein the optical splitter is configured to collect and distribute downstream data signals. However, Kwon et alin Pub. No.: US 2012/0087666 teaches an optical splitter (i.e., optical splitter 104, Figs. 1 and 5) in communication with the optical circulator, wherein the optical splitter is configured to collect and distribute downstream data signals (i.e., Figures 1 and 5, page 2, paragraphs [0022]-[0024], page 3, paragraphs [0035]-[0040], and page 5, paragraph [0085]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the optical splitter in communication with the optical circulator, wherein the optical splitter is configured to collect and distribute downstream data signals as taught by Kwon et al in the system of the combination of Lee et al and Lee et al. One of ordinary skill in the art would have been motivated to do this since allowing distributing the combined signal from the central office to a plurality of user terminals.
Regarding claim 8, the combination of Lee et al, Lee et al and Kwon et al teaches further comprising: an optical splitter in communication with the optical circulator, wherein the optical splitter is configured to collect and combine upstream data signals to minimize optical interference (i.e., beam splitter/beam combiner BS/BC 104, Figs. 1 and 5 of Kwon et al).
Regarding claim 10, the combination of Lee et al, Lee et al and Kwon et al teaches wherein the first wavelength range is one of approximately 800 nanometers to 900 nanometers, 1250 nanometers to 1350 nanometers, or 1500 nanometers to 1600 nanometers (i.e.. Figs. 4 and 5 of Kwon et al).

11.       Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al (US Patent No. 7,596,317) in view of Ciaramella et al (US Patent No. 9,525,922).
Regarding claims 14 and 15, Lee et al differs from claims 14 and 15 in that he fails to specifically teach collecting, at an optical splitter, externally modulated upstream signals, wherein the externally modulated upstream signals comprise primarily the second wavelength range. However, Ciaramella et al in US Patent No. 9,525,922 teaches collecting, at an optical splitter (i.e., AWG 46, Figs. 3-5), externally modulated upstream signals (i.e., EAM modulator 25, Figs. 3-5), wherein the externally modulated upstream signals comprise primarily the second wavelength range (i.e., Figures 3-5, col. 5, lines 35-67, col. 6, lines 1-67, col. 7, lines 1-67, and col. 8, lines 1-57 ). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the teach collecting, at an optical splitter, externally modulated upstream signals, wherein the externally modulated upstream signals comprise primarily the second wavelength range.as taught by Ciaramella et al in the system of Lee et al. One of ordinary skill in the art would have been motivated to do this since allowing increasing the capacity of the system and improving the performance of the system.
Regarding claim 16, referring to Figure 5, Lee et al teaches a method comprising:
collecting a seed source (i.e., light source B-BLS 230, AWG2 210, Fig. 5) spanning a wavelength range;
generating (i.e., laser diode F-P LD, Fig. 5) a signal comprising primarily the wavelength range by stimulating a laser diode (i.e., F-P LD, Fig. 5) using the seed source; and
outputting the modulated signal (i.e., Figure 5, col. 8, lines 30-46, col. 9, lines 60-67, and col. 10, lines 1-2).
Lee et al differs from claim 16 in that he fails to specifically teach modulating the signal comprising primarily the wavelength range. However, Ciaramella et al in US Patent No. 9,525,922 teaches modulating (i.e., EAM modulator 25, Figs. 3-5) the signal comprising primarily the wavelength range (i.e., Figures 3-5, col. 5, lines 35-67, col. 6, lines 1-67, col. 7, lines 1-67, and col. 8, lines 1-57 ). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the modulating the signal comprising primarily the wavelength range as taught by Ciaramella et al in the system of Lee et al. One of ordinary skill in the art would have been motivated to do this since allowing reducing the error signal and improving the performance of the system.
Regarding claim 17, the combination of Lee et al and Ciaramella et al teaches wherein collecting the seed source further comprises filtering  (i.e., a filter, Fig. 5 of Lee et al) a combined signal to separately direct a downstream signal and the seed source; and communication the downstream signal to a photodetector (i.e., photodetector PIN, Fig. 5 of Lee et al) and the seed source to the laser diode (i.e., F-P LD, Fig. 5 of Lee et al).
Regarding claim 18, the combination of Lee et al and Ciaramella et al teaches wherein: generating the signal further comprises injection locking the laser diode using the seed source (i.e., light source B-BLS 230, arrayed waveguide grating AWG2, F-P LD, Fig. 5 of Lee et al, and Figs. 3-5 of Ciaramella et al).
Regarding claim 19, the combination of Lee et al and Ciaramella et al teaches wherein: modulating the optical signal further comprises externally modulating the signal (i.e., EAM modulator25. Figs. 3-5 of Ciaramella et al).
Regarding claim 20, the combination of Lee et al and Ciaramella et al teaches wherein: modulating the signal further comprises intensity modulating the signal at the laser diode (i.e., EAM modulator25. Figs. 3-5 of Ciaramella et al).

                                      Allowable Subject Matter
12.       Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the double patent above.

                                                 
                                                   Conclusion
13.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636